El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
De la exposición del caso debidamente preparada,' apro-bada y certificada aparece que seguido un procedimiento de injunction por The Fajardo Sugar Company contra los demandados Santiago y Rodríguez, se dictó sentencia definitiva por la Corte de Distrito de San Juan, Sección 1a., declarando sin lugar la demanda y condenando a la demandante al pago de las costas y honorarios de abogado. La sentencia se dictó el 29 de mayo de 1913 y se notificó debidamente.
El 6 de junio de 1913 la parte demandada archivó su memo-rándum de costas ascendentes a $586.15, y el 7 del propio mes de junio la parte demandante presentó su escrito de impugna-ción, limitando su oposición a la partida de $40 consignada para el pago de gastos de viaje de los demandados con motivo del pleito, por considerar que ese gasto no podía incluirse en la denominación de costas, y a la de $500 fijada para el pago de los honorarios de abogado, por' estimar que era excesiva.
El 30 de junio de 1913 la parte demandante apeló de la sentencia para ante este Tribunal Supremo. Estando pen-diente dicha apelación, se señaló, a petición de la parte de-mandada, en la segunda lectura del calendario de la corte de distrito, el día 16 de septiembre de 1913 para la vista del' memorándum de costas. En el día señalado sólo compareció la parte demandada y la corte dictó resolución aprobando el *1153memorándum en todas sus partidas, excepto en la de honora-rios de abogado que redujo a $400. Y contra esa resolución de la corte interpuso la parte demandante el presente recurso de apelación.
En su alegato, la parte apelante sostiene:
1. Que la corte erró al oir y resolver sobre el memorándum de costas, estando en apelación la sentencia que impuso esas costas, y
2. Que la corte erró al conceder honorarios de abogado en este caso.
La primera cuestión suscitada ha sido terminantemente resuelta por esta Corte Suprema en el caso de Buxó et al. v. Buxó et al., 18 D. P. R., 190, en el que se estableció la si-guiente doctrina: “De acuerdo con la ley de costas de marzo 12, 1908, el tribunal sentenciador tiene jurisdicción para cono-cer del procedimiento sobre fijación de costas hasta resolver la impugnación, sin exceptuar el caso en que haya sido ape-lada la sentencia que concede las costas, pero carece de juris-dicción para hacer ejecutar su resolución sobre costas orde-nando su cobro, mientras esté pendiente la apelación inter-puesta contra la sentencia.”
En tal virtud debemos decidir que no se ha cometido pol-la corte sentenciadora el primero de los errores alegados. Estudiemos el segundo.
Se sostiene que no es éste un caso en el cual puedan imponerse honorarios de abogado, por tratarse de un procedimiento de injunction en el que no podía precisarse si la mate-ria litigiosa excedía o nó de $500.
Tal alegación va directamente en contra de uno de los pronunciamientos de la ‘sentencia y no es en la apelación dé-la orden fijando la cuantía de las costas, desembolsos y hono-rarios donde cabe hacerla, discutirla y resolverla, sino en la. apelación contra la sentencia que contiene el pronunciamiento impugnado. Véase el caso de Busigó v. Yordán, decidido por esta Corte Suprema el 29 de mayo de 1913, (pág. 627).
También sostiene la parte apelante en su alegato la impug-*1154nación qne hiciera en la corte inferior a la partida de $40 para el pago de gastos de viajes de los demandados desde Mameyes a San Jnan con motivo del pleito.
De acnerdo con la jurisprudencia establecida por esta Corte Suprema en el caso de Veve v. El Municipio de Fajardo, 18 D. P. R., 764, es bien claro que tal partida no forma parte de las “costas” propiamente dichas, que sólo comprenden “los derechos y las indemnizaciones que consisten en canti-dades fijas e inalterables, determinadas anticipadamente por las leyes, reglamentos o aranceles,” sino que, en el caso de que su pago hubiera podido imponerse legalmente, estaría entonces comprendida dentro de los desembolsos que son “los gastos del pleito que no están incluidos dentro del concepto de costas, definido en el párrafo anterior, o sean las indemni-zaciones y derechos que no consisten en cantidades fijas e inal-terables, determinadas anticipadamente por las leyes, regla-mentos y aranceles.”
Siendo esto así, resulta de igual modo claro, de acuerdo también con la jurisprudencia establecida en Veve v. El Municipio de Fajardo, que no puede obligarse a la demandante y apelante a satisfacer un desembolso a cuyo pago no se le condenó expresamente en la sentencia, según consta de la exposición del caso.
Habiendo en consideración todo lo expuesto, la resolución apelada debe confirmarse en cuanto ordenó el pago de las costas especificadas en el memorándum y de los honorarios de abogado fijados por la corte y revocarse en cuanto ordenó el pago de la partida de 40 pesos para gastos de viaje de los demandados.

Confirmada la resolución apelada excepto en cuanto al pago de $40 para gastos de viaje de los demandados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Áldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.